IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


M&T BANK, SUCCESSOR BY MERGER               : No. 514 MAL 2020
TO HUDSON CITY SAVINGS BANK,                :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
EDWARD MELHEM,                              :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.